If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 16, 2021
               Plaintiff-Appellee,

v                                                                    Nos. 353144; 353145
                                                                     Dickinson Circuit Court
DANIEL JOSEPH YUHASEY,                                               LC Nos. 19-005728-FH;
                                                                             19-005729-FC
               Defendant-Appellant.


Before: K. F. KELLY, P.J., and JANSEN and RICK, JJ.

PER CURIAM.

        A jury found defendant guilty of delivery of a controlled substance, MCL 333.7401(2)(b)(i)
(methamphetamine), and delivery of an imitation controlled substance, MCL 333.7341(3). The
trial court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to serve 7 to
30 years in prison for delivery of methamphetamine, and 2 to 15 years in prison for delivery of an
imitation controlled substance. Defendant appeals by right. We affirm.

                                       I. BACKGROUND

       This case involves two controlled methamphetamine buys between a confidential
informant and defendant; the first occurred on October 23, 2018, and the second occurred on
November 9, 2018. For the second controlled buy in November, laboratory tests confirmed that
the substance, which in appearance looked like methamphetamine, was not a controlled substance.
The confidential informant involved in these buys was Andrew Dubovsky. Both buys involved
Dubovsky driving to a particular residence and obtaining the substances from defendant. Prior to
the buys, police officers with the “K.I.N.D. drug enforcement team” (the KIND Team) met with
Dubovsky, searched him and his vehicle, and maintained constant surveillance during the buys.

       During the October buy, Dubovsky purchased one-half gram of methamphetamine from
defendant for $120. During the November buy, Dubovsky purchased one-half gram of what he
believed to be methamphetamine from defendant for $100. The officers testified at trial as to their
observations and actions for the two controlled buys. Although there were no photographs, video,
or audio from the controlled buys, the officers explained that this was standard practice to protect
the confidentiality of their informants. Some of the officers gave background information on the


                                                -1-
KIND Team, including how it selected its informants, why it chose to work with informants, and
why it chose to work with Dubovsky. Dubovsky had worked with the KIND Team in the past,
and had drug possession charges dismissed as a result of his informant work. He had shown
himself to be a reliable informant.

        Before trial, the prosecutor moved to admit evidence of defendant’s prior second-degree
home invasion conviction from 2013. The prosecution also moved to exclude two pieces of
evidence related to Dubovsky: a prior perjury charge from 2017 in an unrelated case that was
subsequently dismissed, and an ongoing investigation for larceny of a motor vehicle in which
Dubovsky’s name was mentioned by a potential witness. The trial court granted the prosecution’s
motion to admit evidence of defendant’s prior conviction and its motion to exclude evidence of
the larceny investigation. The court additionally ruled that defendant could ask Dubovsky on
cross-examination whether he had been charged with perjury in 2017, but could not introduce
extrinsic evidence as part of this inquiry.

                                          II. ANALYSIS

                                   A. EVIDENTIARY ISSUES

        Defendant argues that he should have been permitted to make further inquiries and
introduce extrinsic evidence of Dubovsky’s perjury charge, and that evidence of the larceny
investigation involving Dubovsky should have been admitted. Additionally, defendant contends
that evidence of his prior second-degree home invasion conviction should have been excluded.
We disagree.

        A trial court’s decision to admit or preclude evidence is reviewed for an abuse of discretion.
People v Mardlin, 487 Mich 609, 614; 790 NW2d 607 (2010). A court abuses its discretion when
its decision is “outside the range of principled outcomes.” People v Musser, 494 Mich 337, 348;
835 NW2d 319 (2013). But when “the decision involves a preliminary question of law, which is
whether a rule of evidence precludes admissibility, the question is reviewed de novo.” People v
McDaniel, 469 Mich 409, 412; 670 NW2d 659 (2003). Questions of constitutional law are
reviewed de novo. People v Trakhtenberg, 493 Mich 38, 47; 826 NW2d 136 (2012).

        “Waiver has been defined as the intentional relinquishment or abandonment of a known
right.” People v Carter, 462 Mich 206, 215; 612 NW2d 144 (2000) (quotation marks and citation
omitted). Although defendant’s trial counsel argued in his written response that he should be
permitted to cross-examine Dubovsky on the perjury charge, he agreed with the trial court that he
would only question Dubovsky about whether he had been charged with perjury, and would not
go into specifics. Defendant contends on appeal that the trial court should have allowed more
expansive cross-examination, but neither defendant nor his trial counsel asked for this. “A
defendant may not waive objection to an issue before the trial court and then raise it as an error
before this Court. To hold otherwise would allow defendant to harbor error as an appellate
parachute.” People v Fetterley, 229 Mich App 511, 520; 583 NW2d 199 (1998) (citation omitted).
Defendant waived this issue by explicitly agreeing with the trial court that Dubovsky would only
be asked if he was previously charged with perjury.




                                                 -2-
        Likewise, regarding defendant’s prior conviction, at the motion hearing trial counsel
“concede[d] [that defendant] has that prior felony conviction” and that “[i]t does, I believe, fit
within the . . . court rules.” Trial counsel stated that the trial court would need “to determine . . .
how close in time. It’s a 2013 conviction. I’d ask the Court to . . . keep that out; however, I’ll
leave that to the Court’s discretion—and obviously would only come in if Mr. Yuhasey makes a
decision to testify or put his character into evidence.” Therefore, trial counsel conceded that it was
within the court rules and left it to the trial court’s discretion. Defendant also waived this issue.
See Fetterley, 229 Mich App at 520.

        Regardless, we are convinced that, on the merits, defendant is not entitled to relief. A
defendant has the right to be confronted with the witnesses against him. US Const, Am VI; Const
1963, art 1, § 20; People v Chambers, 277 Mich App 1, 10; 742 NW2d 610 (2007). One of the
rights secured by this is the right to cross-examination. People v Adamski, 198 Mich App 133,
138; 497 NW2d 546 (1993). However, this right “is not without limit; neither the Confrontation
Clause nor due process confers an unlimited right to admit all relevant evidence or cross-examine
on any subject.” Id. In fact, “[t]he right of cross-examination does not include a right to cross-
examine on irrelevant issues and may bow to accommodate other legitimate interests of the trial
process or of society,” and the trial court is given “wide latitude insofar as the Confrontation Clause
is concerned to impose reasonable limits on such cross-examination based on concerns about,
among other things, harassment, prejudice, confusion of the issues, the witness’ safety, or
interrogation that is repetitive or only marginally relevant.” Id. (quotation marks and citation
omitted). A defendant is nonetheless “guaranteed a reasonable opportunity to test the truth of a
witness’ testimony.” Id. (emphasis added).

        There is no dispute that Dubovsky was never convicted of perjury. Therefore, MRE 609(a)
is inapplicable. On the other hand, MRE 608(a) allows for a witness’s credibility to “be attacked
or supported by evidence in the form of opinion or reputation . . . .” MRE 608(b) provides:

               Specific instances of the conduct of a witness, for the purpose of attacking
       or supporting the witness’ credibility, other than conviction of crime as provided in
       Rule 609, may not be proved by extrinsic evidence. They may, however, in the
       discretion of the court, if probative of truthfulness or untruthfulness, be inquired
       into on cross-examination of the witness (1) concerning the witness’ character for
       truthfulness or untruthfulness, or (2) concerning the character for truthfulness or
       untruthfulness of another witness as to which character the witness being cross-
       examined has testified. [Emphasis added.]

In People v Falkner, 389 Mich 682, 695; 209 NW2d 193 (1973), our Supreme Court held “that in
the examination or cross-examination of any witness, no inquiry may be made regarding prior
arrests or charges against such witness which did not result in conviction; neither may such witness
be examined with reference to higher original charges which have not resulted in conviction,
whether by plea or trial.”

       However, our Supreme Court subsequently limited its broad holding in Falkner:

              Falkner speaks generally about the impeachment and discrediting of
       witnesses by use of prior arrests. However, as we have observed above, Falkner


                                                 -3-
       did not address the well-established authority holding that cross-examination of a
       witness regarding bias is “always relevant.” Because Falkner’s holding did not
       exclude impeachment regarding a witness’ bias, we conclude that an express
       limitation of Falkner is warranted and reasonable.

                                                * * *

               We therefore hold that evidence of bias arising from past arrest without
       conviction is admissible if relevant, as long as its probative value is not
       substantially outweighed by the danger of unfair prejudice. MRE 403. Because
       prejudicial inferences may also be drawn from evidence of past arrests, “we instruct
       the bench and bar to employ the evidentiary safeguards already present” in the
       Michigan Rules of Evidence in determining the admissibility of a past arrest that
       did not result in conviction. [People v Layher, 464 Mich 756, 767, 768-769; 631
       NW2d 281 (2001) (citations omitted).]

The defendant in Layher was accused of criminal sexual conduct against his minor niece. Id.
at 758. A defense witness in Layher, Robert Ganger, had engaged in several conversations with
the victim and the victim’s aunt after the alleged criminal sexual conduct had occurred. Id. at 760.
Ganger’s testimony conflicted with that of the victim, and “the prosecution sought to introduce the
fact that Mr. Ganger had been tried and acquitted on the charge of criminal sexual conduct
involving a child under the age of thirteen.” Id. According to the prosecution, this was done to
show bias. Id. The prosecution stated, “I certainly think that that shows bias that he’s going to try
to assist another person who has been charged with the same thing he’s been charged with, and
obviously I would believe he would think wrongly accused of.” Id.

        MRE 608(b) prohibits specific instances to be proven by extrinsic evidence. Although
these specific instances may be inquired into on cross-examination, we agree with the trial court’s
conclusion that the questioner must take the witness at his or her answer. Although Layher allows
for prior arrests to be used to show bias, we note that defendant raises no argument that Dubovsky
was biased; rather, defendant contends that this evidence was admissible for purposes of generally
attacking Dubovsky’s credibility.

        Trial courts are given “wide latitude insofar as the Confrontation Clause is concerned to
impose reasonable limits on such cross-examination based on concerns about, among other things,
harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive
or only marginally relevant.” Adamski, 198 Mich App at 138 (emphasis added). Defendant was
not deprived of the opportunity to cross-examine Dubovsky about his prior perjury charge, and he
was afforded a “reasonable opportunity to test the truth of [Dubovsky’s] testimony.” Id. (emphasis
added).

       Regarding defendant’s prior conviction of home invasion, MRE 609(a) provides:

              For the purpose of attacking the credibility of a witness, evidence that the
       witness has been convicted of a crime shall not be admitted unless the evidence has
       been elicited from the witness or established by public record during cross-
       examination, and



                                                  -4-
               (1) the crime contained an element of dishonesty or false statement, or

               (2) the crime contained an element of theft, and

              (A) the crime was punishable by imprisonment in excess of one year or
       death under the law under which the witness was convicted, and

               (B) the court determines that the evidence has significant probative value
       on the issue of credibility and, if the witness is the defendant in a criminal trial, the
       court further determines that the probative value of the evidence outweighs its
       prejudicial effect.

It is undisputed that defendant was convicted of second-degree home invasion. MCL 750.110a(3)
provides:

               A person who breaks and enters a dwelling with intent to commit a felony,
       larceny, or assault in the dwelling, a person who enters a dwelling without
       permission with intent to commit a felony, larceny, or assault in the dwelling, or a
       person who breaks and enters a dwelling or enters a dwelling without permission
       and, at any time while he or she is entering, present in, or exiting the dwelling,
       commits a felony, larceny, or assault is guilty of home invasion in the second
       degree.

Defendant contends that the prosecutor failed to show that his second-degree home invasion
conviction arose from a prosecutorial theory containing an element of theft (i.e., larceny).
However, his presentence investigation report (PSIR) shows that he was charged with two counts
of second-degree home invasion and one charge of receiving and concealing stolen property. The
presence of stolen property makes it probable that this prior conviction involved larceny versus
the other variations such as assault.

         Regardless, to the extent there was any error, such error was harmless. See MCL 769.26.
The prior conviction was not belabored at trial; defendant was asked if he had a prior conviction
of home invasion, and he acknowledged it. Other than this single question, no other attention was
drawn to it. There was extensive evidence arrayed against defendant. The KIND Team officers
described the searches before, during, and after the buy; explained that the vehicle and Dubovsky
were constantly under surveillance; explained that defendant was the only person to enter the
vehicle and interact with Dubovsky; and explained that methamphetamine and the imitation
methamphetamine were found on Dubovsky. During an interview after his arrest, defendant
admitted that he had been selling drugs during the period of time in which the controlled buys
allegedly occurred. Defendant fails to show how this singular question affected the trial outcome
in light of this evidence.

        Regarding the larceny of a vehicle investigation, we agree with the trial court that this
evidence was inadmissible. The prosecutor explained that there was an unverified statement that
Dubovsky had been involved, but the statement was hearsay, and “may come to nothing at this
point.” Moreover, based on the unverified statement, Dubovsky was not the person who allegedly
stole the vehicle. Dubovsky had not been charged or interviewed, and was not the main suspect.
There is no indication that, at the time of trial, these circumstances had changed.


                                                 -5-
        Given that there was no conviction, MRE 609(a) was inapplicable. Moreover, given that
there was no arrest, Layher’s holding is inapplicable. See Layher, 464 Mich at 768-769. Although
MRE 608(a) allows for admission of evidence of specific instances of conduct to attack a witness’s
credibility on cross-examination, this is within the discretion of the trial court, and the other rules
of evidence are still applicable, such as MRE 402 and MRE 403. Evidence must be relevant, MRE
402, and relevant evidence “may be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations
of undue delay, waste of time, or needless presentation of cumulative evidence,” MRE 403. Based
on the prosecutor’s information, this investigation had no relevance because Dubovsky’s
involvement was dubious at best, and defendant provided no information to the contrary.

                                B. THE OFFICERS’ TESTIMONY

       Defendant contends that portions of the KIND Team officers’ testimony were plain error
because the officers provided expert testimony without being qualified as such. We disagree.

        Because defendant failed to object to the testimony, this issue is unpreserved. People v
Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001); MRE 103(a)(1). Unpreserved issues are
reviewed for plain error affecting substantial rights. People v Carines, 460 Mich 750, 763-764;
597 NW2d 130 (1999). The defendant must show that an error occurred, that the error was plain,
and that the error affected the defendant’s substantial rights. Id. at 763. In order to warrant
reversal, the error must be clear and obvious, and it must have prejudiced the defendant such that
the error “affected the outcome of the lower court proceedings.” Id.

        Witnesses must have personal knowledge of the matters on which they testify. MRE 602.
For lay witnesses, their “testimony in the form of opinions or inferences is limited to those opinions
or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a
clear understanding of the witness’ testimony or the determination of a fact in issue.” MRE 701.
Expert witnesses are governed by MRE 702:

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

Based on the cases he cites on appeal, defendant likens the complained-of testimony to “drug
profile” evidence. “Drug profile evidence has been described as an informal compilation of
characteristics often displayed by those trafficking in drugs.” People v Murray, 234 Mich App 46,
52; 593 NW2d 690 (1999) (quotation marks and citations omitted). “Drug profile evidence is
essentially a compilation of otherwise innocuous characteristics that many drug dealers exhibit,
such as the use of pagers, the carrying of large amounts of cash, and the possession of razor blades
and lighters in order to package crack cocaine for sale.” Id. at 52-53. A profile is “an investigative
technique” and “nothing more than a listing of characteristics that in the opinion of law
enforcement officers are typical of a person engaged in a specific illegal activity.” Id. at 52


                                                 -6-
(quotation marks and citation omitted). For such evidence to be admissible, it must be testified to
by a qualified expert witness; police officers may be qualified as such experts. Id. at 53.

         The officers testified about how a controlled buy is conducted, how confidential informants
are selected, how the controlled buys occurred in this case, and how Dubovsky performed in this
case. This was not a case in which the officers discussed “innocuous characteristics that many
drug dealers exhibit[.]” Id. at 52-53. Drug paraphernalia and other items were not involved in this
case; it was the controlled buys and the process in which they were performed. The officers did
not testify about “a listing of characteristics that in the opinion of law enforcement officers are
typical of a person engaged in a specific illegal activity.” Id. at 52.

        Additionally, the officers did not testify about a topic of “scientific, technical, or other
specialized knowledge,” MRE 702, regarding Dubovsky’s veracity; the officers testified about the
selection process, confidential informants, and their work with Dubovsky, all of which they had
personal knowledge. MRE 602. The officers were part of the KIND Team and had extensive
experience in controlled buys and with confidential informants. They had prior experience
working with Dubovsky from 2014. Furthermore, the officers did not improperly testify about
Dubovsky’s character for truthfulness under MRE 608(a)(2); rather, they testified about the
informant selection process and how they determined whether to work with an informant, which
was “rationally based on” their own perceptions and “helpful to a clear understanding of the
witness’ testimony or the determination of a fact in issue.” MRE 701.

                             C. PROSECUTORIAL MISCONDUCT

      Next, defendant argues that the prosecutor engaged in misconduct through several closing
remarks. We disagree.

        Defendant failed to object and request a curative instruction, thereby leaving this issue
unpreserved. People v Bennett, 290 Mich App 465, 475; 802 NW2d 627 (2010). Unpreserved
claims of misconduct are reviewed “for outcome-determinative, plain error.” People v Seals, 285
Mich App 1, 21-22; 776 NW2d 314 (2009). This Court will reverse “only when the plain error
resulted in the conviction of an actually innocent defendant or when an error seriously affected the
fairness, integrity, or public reputation of judicial proceedings.” Id. at 22. “Curative instructions
are sufficient to cure the prejudicial effect of most inappropriate prosecutorial statements.” Id.

        A defendant has the right to a fair and impartial trial. US Const, Am VI; Const 1963, art
1, § 20. “The test of prosecutorial misconduct is whether the defendant was denied a fair and
impartial trial (i.e., whether prejudice resulted).” People v Abraham, 256 Mich App 265, 272; 662
NW2d 836 (2003). Prosecutorial misconduct must be examined on a case by case basis, and the
prosecutor’s statements must be evaluated in context. Id. at 272-273. “[T]he prosecutor is
permitted to argue the evidence and all reasonable inferences arising from it.” People v Thomas,
260 Mich App 450, 454; 678 NW2d 631 (2004).

       The first portion of the prosecutor’s remarks that defendant takes issue with is when the
prosecutor said during closing argument:




                                                -7-
               K.I.N.D.’s conducted over a thousand buys in the last two decades. This
       means that over a thousand times in our community, they intercepted drugs that
       didn’t go to somebody who is an addict, who is using. About a thousand times.
       That’s a thousand people that the drugs did not go to, a thousand people they saved.

              It doesn’t feel great giving people consideration. It’s not easy to have one
       get his case dismissed and one not, but the greater good is those thousand
       substances that did not land in the hands of our citizens.

              The Defense will want you to focus on Mr. Dubovsky’s case that was
       dismissed. Just remember there’s many other cases that people won’t have to use
       because of what he did.

Defendant provides as authority a federal case from the Sixth Circuit Court of Appeals, United
States v Solivan, 937 F2d 1146, 1153, 1155, 1157 (CA 6, 1991),1 in which the court held that
remarks made by the prosecutor deprived the defendant of a fair trial, were not harmless error, and
warranted a new trial. The prosecutor in Solivan made the following remarks:

               What you’re listening to is a wholesale distributor of narcotics, cocaine[,]
       discuss her business affairs and complain about her busy schedule, the lack of good
       product and the trouble she’s having getting this stuff up here now. And I’d submit
       to you, folks, that she’s been caught now. And I’m asking you to tell her and all of
       the other drug dealers like her—(defense counsel’s objection and Court’s response
       omitted)—[t]hat we don’t want that stuff in Northern Kentucky . . . . [Id. at 1148.]

The court stated the general rule that, “[u]nless calculated to incite the passions and prejudices of
the jurors, appeals to the jury to act as the community conscience are not per se impermissible.”
Id. at 1151. In holding that these remarks were improper, the court reasoned:

                In the instant case, we examine closely the substance of the prosecutor’s
       statements to determine whether they were calculated to inflame.                  Our
       determination will depend on whether the statements appeal to community interests
       in light of current events and the nature of the specific case. In the case before us,
       the effect of the prosecutor’s comments was to suggest to the jury that, because of
       defendant’s participation in the drug trade in northern Kentucky, the drug problem
       facing the jurors’ community would continue if they did not convict her. It is error
       for a prosecutor to direct the jurors’ desires to end a social problem toward
       convicting a particular defendant. [Id. at 1153.]

        We believe that the prosecutor’s remarks in the present case are distinguishable from those
in Solivan. Unlike in Solivan, the prosecutor in the present case did not tell the jury to “send a


1
  “Although state courts are bound by the decisions of the United States Supreme Court construing
federal law, there is no similar obligation with respect to decisions of the lower federal courts.”
People v Patton, 325 Mich App 425, 444 n 3; 925 NW2d 901 (2018) (quotation marks and citation
omitted).


                                                -8-
message” to drug dealers in the area. Dubovsky’s credibility as a witness and informant was an
aspect of this case that was attacked by defendant, and the prosecutor simply defended this in her
closing remarks. The remarks were not meant to “incite the passions and prejudices of the jurors”
regarding the drug trade in the community. Id. at 1151.

         Defendant next contends that the prosecutor’s use of the phrase “red herring” was
improper. The prosecutor said, “We all know what a red herring is. Please be careful to look out
for those. Not having photos, not having videos, not having recordings: I think it’s been more than
explained why they don’t have those. Not having them is red herring [sic].” This is unlike People
v Dalessandro, 165 Mich App 569, 579; 419 NW2d 609 (1988), which defendant cites for support,
in which the prosecutor stated in closing remarks that the defense was “ ‘a sham meant to mislead’
” the jury and “ ‘a bunch of lies.’ ” The issue in Dalessandro was not the prosecutor’s “red herring”
remark; rather, “the prosecutor’s argument attacked defense counsel and suggested to the jury that
defense counsel was intentionally trying to mislead the jury. Such argument was improper.” Id.
at 580. The prosecutor’s remarks in the present case are distinguishable because she did not argue
to the jury that the defense was attempting to intentionally mislead them. Rather, the prosecutor
was merely responding to defendant’s strategy of repeatedly asking witnesses about the lack of
photographs, videos, and other physical evidence; the prosecutor was merely addressing this and
asking the jury to look at the “big picture,” and remember the explanations put forth by the officers
about maintaining the confidentiality of informants. See People v Watson, 245 Mich App 572;
629 NW2d 411 (2001) (“[A]n otherwise improper remark may not rise to an error requiring
reversal when the prosecutor is responding to the defense counsel’s argument.”) (quotation marks
and citation omitted).

        Defendant also takes issue with the prosecutor’s following remarks because he contends
that they constituted improper vouching for Dubovsky’s credibility:

       When Andrew Dubovsky was originally interviewed, he gave multiple names, they
       said. They compare it to their names. That’s how they get his credibility. Do they
       fully trust him? I don’t think they trust any C.I. fully. . . . There are still body
       mic’s, they’re still strip searched. It’s not a fully-trusting situation; it’s a controlled
       situation.

                                                * * *

       [Lieutenant Joseph William Menghini] testified how he worked with Mr. Dubovsky
       before. In this set of cases, there were seven buys in to five people over two states,
       no questions, no fears of him being deceptive, talked about having deceptive
       C.I.s—it’s not like it doesn’t happen. Didn’t happen in this one. Nothing out of
       the ordinary. To go through about a thousand deliveries and have nothing out of
       the ordinary says something. That’s because nothing out of the ordinary happened
       on this one.

       It is well-established that

       a prosecutor may not vouch for the credibility of his witnesses by implying that he
       has some special knowledge of their truthfulness. But a prosecutor may comment



                                                  -9-
       on his own witnesses’ credibility during closing argument, especially when there is
       conflicting evidence and the question of the defendant’s guilt depends on which
       witnesses the jury believes. [Thomas, 260 Mich App at 455 (citations omitted;
       emphasis added).]

The prosecutor’s remarks were not improper because she did not imply that she had special
knowledge about Dubovsky’s truthfulness; rather, she merely commented on the process in which
confidential informants were selected and the officers’ testimony that, based on their experiences
with him, Dubovsky was not a deceptive informant.

        Finally, defendant takes issue with the prosecutor’s remarks about the perjury charge
against Dubovsky: “And, yes, there was a perjury case dismissed a few years ago against Mr.
Dubovsky because I have to prove everything beyond a reasonable doubt. If I can’t, I can’t go
forward. We have to.” The prosecutor implied that she did not bring perjury charges against
Dubovsky because she did not believe she could prove it beyond a reasonable doubt, and this
aligned with her remarks made at the motion hearing prior to trial. The prosecutor did not suggest
that she had special knowledge about Dubovsky’s truthfulness at the trial.

                       D. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant next argues that his trial counsel rendered ineffective assistance of counsel. We
disagree.

        A defendant must move in the trial court for a new trial or evidentiary hearing to preserve
the defendant’s claim that his or her counsel was ineffective. People v Ginther, 390 Mich 436,
443; 212 NW2d 922 (1973). Defendant failed to do so, leaving this issue unpreserved. Id. The
determination of whether a defendant has been deprived of the effective assistance of counsel
presents a mixed question of fact and constitutional law. Trakhtenberg, 493 Mich at 47. Findings
of fact are reviewed for clear error while questions of constitutional law are reviewed de novo. Id.
This Court reviews an unpreserved issue concerning ineffective assistance for errors apparent from
the record. People v Lockett, 295 Mich App 165, 186; 814 NW2d 295 (2012). “If the record does
not contain sufficient detail to support defendant’s ineffective assistance claim, then he has
effectively waived the issue.” Id. at 186 (quotation marks and citation omitted).

        There is a strong presumption that trial counsel “ ‘rendered adequate assistance and made
all significant decisions in the exercise of reasonable professional judgment,’ ” People v Vaughn,
491 Mich 642, 670; 821 NW2d 288 (2012), quoting Strickland v Washington, 466 US 668, 690;
104 S Ct 2052; 80 L Ed 2d 674 (1984), and a defendant has a “heavy burden” to show otherwise,
Seals, 285 Mich App at 17 (quotation marks and citation omitted). For an ineffective assistance
of counsel claim to be successful, a defendant must show: (1) “counsel’s representation fell below
an objective standard of reasonableness,” and (2) “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 US at 688, 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. at 694.

       “A defendant must also show that the result that did occur was fundamentally unfair or
unreliable.” Lockett, 295 Mich App at 187. Furthermore, examination of counsel’s actions must


                                               -10-
be “highly deferential” and without the benefit of hindsight, Strickland, 466 US at 689, and there
is a “strong presumption” that counsel’s actions arose from “sound trial strategy,” Trakhtenberg,
493 Mich at 52. This Court must not “substitute [its] judgment for that of counsel on matters of
trial strategy . . . .” People v Unger, 278 Mich App 210, 242-243; 749 NW2d 272 (2008). Trial
counsel has no duty to make a meritless or futile objection. People v Putman, 309 Mich App 240,
245; 870 NW2d 593 (2015).

        Defendant first argues that his trial counsel was deficient for failing to object to the officers’
improper expert testimony. As previously discussed, the officers did not offer improper expert
testimony, but merely testified concerning matters within their observations and experiences as
members of the KIND Team. Defendant next argues that trial counsel was deficient for failing to
object to the prosecutor’s closing remarks. As previously discussed, the prosecutor’s remarks were
not improper. The prosecutor reiterated to the jury that informants such as Dubovsky had a place
in law enforcement activities. The prosecutor did not suggest to the jury that the defense was
intentionally trying to mislead the jury, nor did she suggest that she had special knowledge about
Dubovsky’s truthfulness or the perjury charge.

        Defendant contends that trial counsel was deficient for failing to impeach Dubovsky with
a 2019 retail fraud conviction. MRE 403 provides that evidence may be excluded for being
needlessly cumulative. Dubovsky testified concerning his perjury charge, his deal with the KIND
Team, his prior dismissal of charges, and his drug use. Defendant’s trial counsel impeached
Dubovsky with his perjury charge. Accordingly, trial counsel thoroughly explored Dubovsky’s
credibility for the jury to consider. Defendant further contends that his trial counsel was deficient
for providing an incomplete paragraph in his written response to the prosecutor’s motion in limine.
This was clearly a typographical mistake and did not compromise defendant’s response to the
prosecutor’s motion. The rest of the response adequately conveyed defendant’s arguments, and
trial counsel reiterated these at the hearing.

       Finally, defendant argues that trial counsel was deficient for conceding that an element of
theft was contained in defendant’s second-degree home invasion conviction. As previously
discussed, defendant’s PSIR shows that he was charged with two counts of second-degree home
invasion and one charge of receiving and concealing stolen property. Regardless, even if trial
counsel was deficient, defendant again fails to show how the single question asked of him was
outcome-determinative given the vast array of evidence against him.

                              E. SUFFICIENCY OF THE EVIDENCE

        Defendant contends that there was insufficient evidence to support his delivery of an
imitation controlled substance conviction. We disagree.

       A claim of insufficient evidence is reviewed de novo. People v Solmonson, 261 Mich App
657, 661; 683 NW2d 761 (2004). All “factual conflicts are to be viewed in a light favorable to the
prosecution.” People v Wolfe, 440 Mich 508, 515; 489 NW2d 748, amended 441 Mich 1201
(1992). The appellate court must “view the evidence in a light most favorable to the prosecution
and determine whether any rational trier of fact could have found that the essential elements of the
crime were proven beyond a reasonable doubt.” Id. Evidence can be circumstantial or it may be
drawn from reasonable inferences. Solmonson, 261 Mich App at 661.


                                                  -11-
        MCL 333.7341(3) provides: “Except as provided in subsection (7), a person shall not
manufacture, distribute, or possess with intent to distribute, an imitation controlled substance.”
MCL 333.7341(1)(a) provides that “ ‘Distribute’ means the actual, constructive, or attempted
transfer, sale, delivery, or dispensing from one person to another of an imitation controlled
substance.” Defendant’s sole argument is that there was insufficient evidence to show that, during
the November 9, 2018 controlled buy, he knew the substance was a controlled substance. The
plain language of the statute provides that “a person shall not . . . distribute . . . an imitation
controlled substance.” MCL 333.7341(1)(a). Accordingly, the prosecutor was required to prove
that defendant delivered an imitation controlled substance. The evidence presented at trial
provided support for a rational trier of fact to conclude that defendant delivered such a substance.2

       Affirmed.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Kathleen Jansen
                                                              /s/ Michelle M. Rick




2
  In light of our conclusion that sufficient evidence was presented to support a conviction of
delivery of an imitation controlled substance, we need not consider defendant’s related argument
that he would be entitled to resentencing if the conviction were vacated.


                                                -12-